DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed orientations of the electrical circuit board discussed in claims 1-3 and many of their dependents must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7-8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inlet ports" in the third line. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim requires inlet ports or not.
Claim 5 is rejected as indefinite due to its dependency upon rejected claim 4.
Regarding claim 7, the claim recites “inlet ports are disposed at the rear of the electrical circuit board in a rectangular shaped manner.” It is unclear what is meant by “disposed… in a rectangular shaped manner.” Is this meant to define the shape of the inlet ports? How is the term “disposed” intended to limit their shape? For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim 8 is rejected as indefinite due to dependency upon rejected claim 7. In addition, claim 8 recites “the inlet ports are formed in a rectangular-shaped manner,” making it unclear if this is meant to further limit the rectangle shape of claim 7.
Regarding claim 10, the claim recites “a set of inlet ports” in line 2. However, claim 7 provides antecedent basis for inlet ports, making it unclear if the “set of inlet ports” of claim 10 is the same as or different from the previously claimed inlet ports. For the purposes of this examination, claim 10 will be read as further defining the already claimed inlet ports.
Claims 11 and 12, each recite the limitation “the lower basal surface of said circular base.” There is insufficient antecedent basis for this limitation in the claim. It is unclear what constitutes “the lower basal surface” as a lower basal surface does not appear to be inherent to a circular base. Is this simply a lower surface of the base?
Further regarding claim 12, the claim recites the limitation “the interior of the gear housing.” There is insufficient antecedent basis for a gear housing or an interior thereof. 
Claims 13-20 are rejected as indefinite due to their dependency upon rejected claim 12.
Further regarding claim 14, the claim recites “the tip end surface of an intermediate shaft” and “the axis of rotation of said intermediate shaft.” There is no antecedent basis for these limitations in the claim. It is unclear if the claimed tip end surface is meant to indicate a particular end of the shaft. Additionally, no rotation of the intermediate shaft has been established in the claims and it is unclear how this axis is defined.
Further regarding claim 15, the claim recites “the rotor shaft.” There is insufficient antecedent basis for this limitation in the claim. It is therefore unclear if the claim requires the claimed rotor shaft or not.
Further regarding claim 16, the claim recites “the rotation of the output shaft.” There is insufficient antecedent basis for this limitation in the claim and no rotation of the output shaft has been positively recited in the claims. 
Further regarding claim 17, the claim recites: “the central axis of rotation of the intermediate shaft.” It is unclear if the central axis of rotation is the same as “the axis of rotation” described in claim 14. 
Further regarding claims 18 and 19, these claims recite that a spur gear and internal gear “may be” fitted or provided to the tool. The phrase “may be” makes it unclear if the claims are meant to include the claimed gears or not. For the purposes of this examination, the claims will be read as including the gears.
Claim 20 is rejected as indefinite due to its dependency upon rejected claims 14-19. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al (US 2011/0171887).
Regarding claim 1, Tanimoto discloses an electric power tool comprising a tip end tool (5), an output shaft (41) extending in a direction perpendicular to a work surface (extends vertically in fig 1 and is capable of orientation perpendicular to any workpiece; see 112b rejection above), a main body housing (2) extending in a direction perpendicular to the output shaft (horizontally in fig 1), a motor (3) that is housed in the main body housing (fig 1), and an electrical circuit board (84) that is disposed parallel to the motor in a direction in which the main body housing extends (fig 1; horizontal and parallel to main body housing). 
Claim(s) 2-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al (US 2015/0263592).
Regarding claim 2, Kawakami discloses an electric power tool, comprising: a motor (6) with a rotor shaft (26) that extends in a front-to-rear direction (fig 2; horizontal extension); a motor housing (9) that houses the motor; a gear housing (3) that is disposed at the front side of the motor; an output shaft (7) that is held by the gear housing and disposed approximately 
Regarding claims 4-5, Kawakami further discloses a rib (78) extending in an up to down direction (fig 2; substantially vertically positioned) from around a rear portion of the electrical circuit board overlapping with a front portion of a plurality of inlet ports (as best understood (see 112b rejections above), rib 78 overlaps the inlet ports 87 as viewed in fig 2); wherein the rib splits air that is inlet into the electric power tool via the inlet ports into two streams, one above the electrical circuit board and one below the electrical circuit board (this function is provided by the rib being shaped to cover the back of the circuit board, thus forcing any inlet air to flow around the circuit board above and below the circuit board). 
Regarding claim 3, Kawakami discloses an electric power tool, comprising: a motor (6) with a rotor shaft (26) that extends in a front-to-rear direction (fig 2; horizontal extension); a motor housing (9) that houses the motor; a gear housing (3) that is disposed at a front side of the motor; an output shaft (7) that is held by the gear housing and disposed approximately perpendicular to the rotor shaft (fig 2): a handle housing that is disposed at the rear side of the motor housing (housing at left side of tool); and an electrical circuit board (75) that is disposed between the motor and the handle housing (fig 2), wherein the electrical circuit board is tilted in the front-to-rear direction (fig 2).
Regarding claims 6-10, Kawakami further discloses the electrical circuit board is tilted in an oblique manner relative to the motor (fig 2); wherein inlet ports (87) are disposed at the rear . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto as applied to claim 1 above, and further in view of Tiede et al (US 2005/0079808).
Regarding claim 11, Tanimoto teaches all the elements of claim 1 as described above. Tanimoto further teaches the tip end tool is a circular tool which can be a brush ([0234]), wherein a top portion of the circular tool is fixed to a lower end of a connection shaft (fig 1; shaft between elements 41 and 5). Tanimoto does not detail the brush structure or a bolt connection. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the working surface of the fitted brush of Tanimoto to a circular base and fix it to the connection shaft by a bolt in order to achieve the predictable result of attaching the desired brush tip end tool of Tanimoto to the output shaft as taught by Tiede. 
Regarding claim 12, Tanimoto teaches all the elements of claim 1 as described above. Tanimoto further teaches the tip end tool is a circular tool which can be a brush ([0234]), wherein a top portion of the circular tool is fixed to a lower end of a connection shaft (fig 1; shaft between elements 41 and 5). Tanimoto does not detail the brush structure or a bolt connection. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2), wherein the bolt and connection shaft, as well as an uppermost portion of the base lie in an interior of the main body housing (fig 1; in interior of housing 20; see 112b rejection above for 
Regarding claims 13-20, Tanimoto, as modified, teaches all the elements of claim 12 as described above. Tanimoto does not teach the claimed circumferential connection shaft with the claimed bearing and configuration for eccentric rotation. Tiede teaches the electric power tool comprising the connection shaft (26) fitted circumferentially around the output shaft (72; fig 2), with bearings (76) radially in between the connection shaft and the output shaft for rotation of the connection shaft around the output shaft ([0034]); wherein the output shaft (72) is fixed eccentrically on a tip end surface of an intermediate shaft (64) with respect to an axis of rotation of said intermediate shaft, which is in an up-to down direction (fig 2; eccentricity indicated by “e”); wherein the intermediate shaft (64) is fitted with a helical gear (62) around said intermediate shaft, and wherein a rotor shaft (58) also has a helical hear (56) fitted around the rotor shaft, where both gears overlap in a front-to rear direction (shown overlapping in fig 2); wherein both the helical gear around the intermediate shaft and the helical gear around the rotor shaft interact in an interlocking manner so as to synchronously drive rotation of the output shaft ([0033]); wherein the rotation of the output shaft (72) is in a circular manner about a central axis of rotation of the intermediate shaft ([0033]); and further comprising a spur gear (78) fitted radially around the connection shaft (26) such that teeth (79) thereof extend in an . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar power tools are cited, including those with similar orbital motions (e.g. US 6257970), circuit board orientations (e.g. 2017/0106491) and air flow management (US 2006/0175915).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723